                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

THOMAS J. SHIELDS,                       )
                                         )
                    Plaintiff,           )
                                         )
             v.                          )             1:18-CV-602
                                         )
SHERIFF GODFREY, et al.,                 )
                                         )
                    Defendants.          )


                                        ORDER

      The Recommendation of the United States Magistrate Judge was filed in

accordance with 28 U.S.C. § 636(b) and, on July 26, 2019, was served on the parties.

Docs. 33, 34. No objections were filed. After consideration of the record, the Court

hereby adopts the Magistrate Judge’s Recommendation.

      It is ORDERED AND ADJUDGED that the plaintiff’s motion for voluntary

dismissal of his claims against the defendant North Carolina Department of Public

Safety, Doc. 28, is GRANTED and the plaintiff’s claims against NCDPS are dismissed

without prejudice. The defendant NCDPS’ motion for judgment on the pleadings, Doc.

20, is DENIED as moot. The remaining motions, Docs. 37 and 38, remain pending

before the Magistrate Judge.

      This the 26th day of August, 2019.



                                  _________________________________
                                   UNITED STATES DISTRICT JUDGE
